709 F.Supp. 231 (1989)
In re AIR DISASTER AT LOCKERBIE, SCOTLAND, ON DECEMBER 21, 1988.
No. 799.
Judicial Panel on Multidistrict Litigation.
April 4, 1989.
*232 Before ANDREW A. CAFFREY, Chairman, ROBERT H. SCHNACKE, FRED DAUGHERTY, S. HUGH DILLIN, MILTON POLLACK, LOUIS H. POLLAK and HALBERT O. WOODWARD, Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
This litigation presently consists of eighteen actions pending in four federal districts: twelve actions in the Eastern District of New York, four actions in the Southern District of Ohio, and one action each in the Eastern District of Michigan and the District of New Jersey.[1] Before the Panel are two motions, pursuant to 28 U.S.C. § 1407, seeking to centralize actions in this litigation in a single district for coordinated or consolidated pretrial proceedings. The first motion is brought by plaintiffs in the Ohio and Michigan actions. This motion, as amended, seeks centralization in either the Eastern District of New York or the Eastern District of Michigan. Plaintiffs in the Eastern District of New York actions have also submitted a Section 1407 motion; they seek to centralize actions in either the Eastern District of New York or the Southern District of New York. No responding party opposes Section 1407 centralization of the actions presently before the Panel. The only dispute among the parties concerns selection of the appropriate transferee forum.
On the basis of the papers filed and the hearing held, the Panel finds that the actions in this litigation involve common questions of fact and that centralization under Section 1407 in the Eastern District of New York will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. The actions share factual questions concerning the cause or causes of the explosion and crash of Pan American World Airways, Inc. (Pan Am) Flight 103 near Lockerbie, Scotland, while enroute from London's Heathrow Airport to New York's Kennedy Airport on December 21, 1988. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of New York is the most appropriate transferee forum. We note that 1) Kennedy Airport, Pan Am Flight 103's destination, is located in the Eastern District of New York; 2) Pan Am's principal place of business is in New York City, within the Southern District of New York but in close proximity to the Eastern District of New York; and 3) no party to this litigation contends that the Eastern District of New York is an unsuitable forum in which to centralize the actions presently before the Panel.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A and pending in districts other than the Eastern District of New York be, and the same hereby are, transferred to the Eastern District of New York and, with the consent of that court, assigned to the Honorable Thomas C. Platt, Jr., for coordinated or *233 consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A

MDL-799In re Air Disaster at Lockerbie, Scotland, on December 21, 1988

District of New Jersey


Rose Mary Copeland, et al. v. Pan American World Airways, C.A. No. 89-98

Southern District of Ohio


Dr. Sudhakar Dixit, etc. v. Pan American World Airways, C.A. No. C-3-89-33


Dr. Sudhakar Dixit, etc. v. Pan American World Airways, C.A. No. C-3-89-34


Larry W. Forsythe, etc. v. Pan American World Airways, C.A. No. C-1-89-41


Donald Malicote, Sr., etc. v. Pan American World Airways, C.A. No. C-1-89-40

Eastern District of Michigan


Nazir Jaafar, etc. v. Pan American World Airways, C.A. No. 88-CV-75087-DT

Eastern District of New York
Arnold Asrelsky, et al. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0210(TCP)
Arnold Victor Butler, et al. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0268(TCP)
Lynne R. Fraidowitz, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0211(TCP)
Denice H. Rein, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0157(TCP)
John Frick Root, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0208(TCP)
John J. Schultz, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0158(TCP)
Madeline B. Shapiro, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0207(TCP)
Rosanne Weston, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0206(TCP)
George H. Williams, et al. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0209(TCP)
John B. Zwynenburg, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0269(TCP)
Charles M. Rosenthal, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0338(TCP)
Molena A. Porter, etc. v. Pan American World Airways, Inc., et al., C.A. No. CV 89-0337(TCP)
NOTES
[1]  The Panel has been advised of the pendency in various federal district courts of numerous additional related actions. These actions will be treated as potential tag-along actions. See Rules 12 and 13, R.P.J.P.M.L., 120 F.R.D. 251, 258-59 (1988).